Citation Nr: 1818182	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-24 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Katrina J. Eagle, Attorney at Law


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1964 to November 1967 with subsequent Reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2016, the Board reopened the low back claim and remanded it and the claim for a TDIU, for further development.

In May 2016, the Board also reopened the claim for entitlement to service connection for tinnitus and remanded it for further development.  However, the RO granted service connection for tinnitus in August 2016.  As that benefit sought on appeal has been granted in full, it is not before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The Veteran's low back disability is not related to service, to include an in-service jeep accident.

2.  The Veteran is prevented from securing and following substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this analysis, the Board notes it has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Low Back

The Veteran contends that his current low back disability is related to service, including a 1966 jeep accident.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Additionally, service connection can be established by sufficient evidence of a continuity of symptomatology between current disability and military service.  38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309 (a), such as arthritis).

Analysis

The Veteran asserts that during his service in Vietnam, in 1966, he had a jeep accident which caused him to eject onto the road and roll down to a stream embankment.

The Veteran's service treatment records did not specifically contain complaints, treatment or diagnosis of a back disorder.  However, the records reflect an October 1966 jeep accident in which the Veteran was hospitalized for three days.  The Veteran had abrasions and contusions and light duty work was recommended.  During the Veteran's Reserve service, May 1990 and April 1994 VA examination reports indicated the Veteran's back was normal and no back pain was reported by the Veteran.

The Board notes a May 2004 VA treatment record indicated the Veteran was diagnosed with osteoarthritis of the spine 8 or 9 years prior.  He reported he was injured when a jeep accident during service threw him from his truck.  The examiner indicated chronic low back pain and left subacromial bursitis.  In a November 2004 medical opinion, the Veteran reported no acute joint aches or pains.

Following the June 2008 initial claim, an August 2008 MRI showed degenerative disc disease (DDD) throughout the lumbar vertebra, multiple disc protrusions and herniation, and extruded disc fragment seen at the T12-L1 level.  Moderate to severe spinal canal stenosis was indicated.

The Veteran underwent a March 2010 VA examination in which chronic low back pain was noted.  The examiner found full range of motion, normal lordotic curvature, as well as no tenderness or spasm of the paraspinous, muscles.  In October 2013, the Veteran underwent an L4-L5 laminectomy for decompression of lumbar stenosis.

The claim came before the Board in May 2016 and was reopened and remanded for further development, including a VA examination to determine the etiology of the low back disability.  The Veteran was afforded a May 2016 VA examination in which he was diagnosed with lumbar degenerative arthritis and spinal stenosis.  The examiner indicated his low back disability was less likely than not incurred in or caused by the in-service injury, to include the 1966 jeep accident.  The examiner noted there was a jeep accident in September 1966 and that the Veteran reported a prior accident in which his jeep's ball joint malfunctioned, crashed and landed in a river.  The examiner stated that both these events were taken into consideration in the development of his opinion.

The examiner noted that following service, the Veteran worked for the railroad for ten years and went back into the Army Reserves.  He stated that there were physicals performed in the Reserves, including in May 1990 and April 1994.  He indicated there was no mention of back pain and the Veteran specifically answered "no" to questions about "recurrent back pain."  He indicated the Veteran's first visit to a VA Medical Center was in May 2004 and during such treatment, the Veteran reported osteoarthritis of the spine 8 or 9 years prior.  Further, the examiner stated, the first positive MRI findings for arthritis were in August 2008, then a repeat MRI in January 2012 was relatively unchanged with MRI's taken in August 2013.  Thus, he concluded, the Veteran's back disability is not related to his in-service injury.

Based on the evidence overall, the Board finds the preponderance of the evidence is against the Veteran's claim of service connection for a back disability.  The most probative medical evidence supports his current low back arthritis did not have its onset during service and is not otherwise related.

In reaching such conclusion, the Board accords great probative weight to the May 2016 VA examiner's opinion.  The physician's opinion is highly persuasive evidence as it is predicated on a thorough review of the record, to include the Veteran's service treatment records, as well as the records following service related to his Reserve service.  He performed a current examination and a discussion of the diagnostic testing of record.  The opinion proffered considered all of the pertinent evidence of record, and he provided a detailed rationale, specifically relying on and citing to the records reviewed.  Moreover, the examining physician offered clear conclusions with supporting data, as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The examiner's opinion acknowledges the Veteran's in-service accident which likely caused some injury to his back.  However, he concluded that the Veteran's current low back disability is not related to service, including the in-service injury.  He noted, the documented arthritis of the lumbar spine did not have its onset within one year of separation from service (1967), as examinations from 1990 and 1994 showed the Veteran's back was normal, and no back diagnosis was provided until May 2004.  Thus, he indicated the current back disability is not related to service.  The Board notes there are also no medical opinions of record supporting that the Veteran's current back disorder is related to service.

The Board acknowledges the Veteran's contention that his back condition had its onset during service.  However, the Veteran is a lay person.  The Board notes that lay persons are competent to report objective signs of illness, such as back pain.  Thus, the Veteran is competent to report that his back pain began in service.  However, there is no indication that he has specialized training in diagnosing or determining the etiology of degenerative spine disorders, which is a complex medical question.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The etiology of degenerative arthritis of the lumbar spine requires the opinion of a medical professional.  Thus, the VA opinion from the May 2016 physician is given more probative weight than the Veteran's lay statements.

With regard to a potential continuity of symptomatology, the Board finds it is not established so as to presume a nexus for a chronic disease under 38 C.F.R. § 3.303 (b) for arthritis.  While the Veteran suffered an in-service jeep accident, there is no indication of ongoing back complaints or treatment found in the service treatment records or immediately after.  Additionally, the May 1990 and April 1994 VA examinations were telling as they showed no back disorder and the Veteran did not report recurrent back pain during such examinations.  The record supports the Veteran did not receive treatment for his back disorder for more than 35 years following active service and the May 2016 VA examiner indicated positive MRI findings for arthritis were not seen until 2008.  Furthermore, there is no medical evidence of record supporting that the Veteran's current lumbar arthritis is related to service.  Consequently, presumptive service connection for spine arthritis, to include on the basis of a continuity of symptomatology, is not warranted.

In consideration of this evidence, the Board finds that the Veteran's lumbar degenerative arthritis did not have its onset during and was not otherwise related to service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of service connection for a low back disability.  As such, that doctrine is not applicable in the instant appeal, and service connection is not warranted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  TDIU

A TDIU may be assigned where the schedular rating is less than total and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 U.S.C. § 1155; 38 C.F.R. § 4.16 (a).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran is service-connected for adenocarcinoma of the prostate, rated at 100 percent from November 24, 2009 to October 31, 2017, and 40 percent thereafter.  The Veteran is also service-connected for posttraumatic stress disorder (PTSD), rated at 10 percent prior to June 29, 2012, and 70 percent thereafter.  As the Veteran received a 100 percent rating overall and was in receipt of special monthly compensation at the housebound rate from the date of the November 2012 TDIU claim until October 31, 2017, the issue of entitlement to a TDIU prior to November 1, 2017, is moot.  Thus, the Board reviews the claim for entitlement to a TDIU from November 1, 2017.  The Board notes the Veteran met the schedular criteria under 38 C.F.R. § 4.16 (a) since November 1, 2017.

The Board notes on June 12, 2009, the Veteran underwent a radical prostatectomy with bilateral pelvic lymph node dissection.  An April 2012 medical report indicated the Veteran's disease was stage 3 but surgical margins were negative.  She stated he likely has some baseline overactive bladder since surgery and continued to have urinary frequency and incontinence compounded by poor urinary control.

A January 2013 VA examination indicated entitlement to a TDIU is not warranted as there are no medical conditions, including prostate cancer, which render the Veteran unable to seek gainful employment, whether physical or sedentary.

Thereafter, a July 2013 VA opinion discussed the Veteran's PTSD.  The examiner indicated that while the Veteran was cooperative and motivated for treatment, his symptoms of PTSD remained frequent and severe.  He noted the Veteran is experiencing depression, sleep problems, intrusive thoughts and irritability, which negatively impact his relationships with his family and others.  He stated the Veteran's psychiatric symptoms, coupled with his other chronic physical health issues, have been detrimental to him obtaining and retaining employment.

The Veteran's daughter and son submitted September 2013 statements.  The Veteran's daughter indicated he was distant and had difficulty showing affection due to his PTSD.  She indicated he would not communicate with her and grew more angry and anti-social over the years.  She noted witnessing a lack of stability, increased levels of depression, as well as a lack of functioning.  The Veteran's son similarly indicated he grew up distant from the Veteran and that the Veteran would remain isolated from his family.  He noted outbursts of anger, withdrawal from activities and a disengagement from relationships.

Additionally, the Veteran's October 2014 and May 2016 VA examinations indicated his service-connected prostate cancer did not impact his ability to work.  His TDIU claim was remanded by the Board in May 2016.  With regard to his service-connected tinnitus, the Veteran reported to the June 2016 VA examiner that the disorder interferes with his communication.  The Veteran was afforded a July 2016 VA examination related to his prostate cancer.  The examiner indicated the Veteran's urinary incontinence, which developed after the prostatectomy, limits his ability to work.  Further, the December 2016 VA psychiatric examiner indicated the Veteran is not functionally impaired from a psychiatric standpoint and can perform both physical and sedentary employment.

The Board finds that the evidence has reached a level of equipoise.  When reasonable doubt is resolved in the Veteran's favor, the Board determines his service-connected disabilities in combination, preclude him from securing or following a substantially gainful occupation.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The Board notes that there is positive and negative with regard to the TDIU claim.  The January 2013 VA examiner indicated there are no medical conditions, including prostate cancer, which render the Veteran unable to seek gainful employment, whether physical or sedentary.  Further, the Veteran's October 2014 and May 2016 VA examinations indicated his prostate cancer did not impact his ability to work and the December 2016 examiner indicated the Veteran is not functionally impaired from a psychiatric standpoint.  However, the July 2013 examiner reported severe PTSD symptoms, which coupled with his other physical health issues, have been detrimental to him obtaining and retaining employment.  Further, the July 2016 VA examiner indicated the Veteran's urinary incontinence, which developed after the prostatectomy, limits his ability to work.  

The Veteran's November 2012 and August 2016 TDIU applications indicated that he last worked in security and as a driver.  The Board finds the evidence supports that the residuals he suffers from his service-connected prostatectomy, as well as his severe PTSD symptoms, prevent him from any employment.

Therefore, the Board finds that a TDIU is warranted.  The most probative evidence, after resolving all reasonable doubt in the Veteran's favor, establishes that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  As noted above, the Veteran's overall rating dropped from 100 percent to 80 percent from November 1, 2017 and he met the schedular criteria under 38 C.F.R. § 4.16 (a) from that date.  Thus, a TDIU is warranted from November 1, 2017.


ORDER

Service connection for a low back disability is denied.

A TDIU due to service-connected disabilities is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
	A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


